O’SCANNLAIN, Circuit Judge:
We are asked to decide the constitutionality of a Hawaii statute declaring Good Friday a state holiday. Our task is not as simple as it might appear.
I
In 1941, the Territory of Hawaii enacted a bill declaring that Good Friday, the Friday preceding Easter Sunday, shall be “set apart and established as [a] territorial holiday[].” Act effective Apr. 30, 1941, No. A-l, § 1, 1941 Haw.Sess.Laws 1. Upon statehood, the legislation was ratified and now appears as part of Hawaii Revised Statutes section 8-1, which designates Hawaii state holidays.1 Good Friday has thus been a public holiday in Hawaii for fifty years. Good Friday is also a public holiday in twelve other states: Delaware, Florida, Georgia, Indiana, Louisiana, Maryland, *767New Jersey, New Mexico, North Carolina, North Dakota, Tennessee, and Wisconsin.2
Hawaii’s section 8-1 appropriates no funds to carry out its purposes. By providing for state holidays, however, the statute has at least the fiscal impact that many state and local government offices are closed and many state and local government employees need not report to work. Furthermore, in 1970, the Hawaii Legislature enacted a public collective bargaining law which mandated that the terms and conditions of public employment be determined through a collective bargaining process. The statute recognized that “joint decisionmaking [between public employees and their employers] is the modern way of administering government.” Id. § 89-1. The number and dates of paid leave days are among the mandatory subjects of collective bargaining. All collective bargaining agreements currently in effect between public employees and their employers provide for numerous paid leave days, either expressly or through incorporation of section 8-1. Good Friday is included as one such paid leave day. These collective bargaining agreements cover approximately sixty-five percent of Hawaii’s public employees.
II
Nell A. Cammack, Genie Lucas, Douglas Paul Root, Carolyn L. Stapleton, and Michele Wallace, Hawaii taxpayers and residents, filed suit under 42 U.S.C. § 1983 in federal district court against the Governor of the State of Hawaii, the Mayor of the City and County of Honolulu, other officials, and public employee organizations (collectively called “government”), seeking declaratory relief and attorney fees.3 They allege that the Hawaii statute setting apart Good Friday as a state holiday violates both the establishment clause of the first amendment of the United States Constitution and article I, section 4 of the Hawaii State Constitution.4 Appellants also seek a *768declaration that the state and city collective bargaining agreements are unconstitutional to the extent that they provide for paid leave on Good Friday.
The district court granted summary judgment in favor of the government, determining that the appellants had standing to bring the action but upholding section 8-1 and the collective bargaining agreements as constitutional. See Cammack v. Waihee, 673 F.Supp. 1524 (D.Haw.1987). This appeal followed.
Ill
The government contends that this court lacks jurisdiction because appellants’ notice of appeal is defective and because appellants do not have standing. We examine each argument in turn.5
A
Appellants’ notice of appeal reads, in pertinent part: “Notice is hereby given that Plaintiffs above-named hereby appeal ... the final judgment_” Notice of Appeal, Cammack v. Waihee, Civil No. 87-0260 (D.Haw. Dec. 4, 1987). The compound adjective “above-named” apparently refers to the notice’s caption, which states: “Nell A. Cammack, et al., Plaintiffs, vs. John Waihee, et al., Defendants.” Id.
Federal Rule of Appellate Procedure 3(c) provides that a notice of appeal “shall specify the party or parties taking the appeal.” In Torres v. Oakland Scavenger Co., 487 U.S. 312, 108 S.Ct. 2405, 101 L.Ed.2d 285 (1988), the Supreme Court held that courts “may not waive the jurisdictional require-merits of Rules 3 and 4, even for ‘good cause shown.’ ” Id. at 317, 108 S.Ct. at 2409. In that case, Torres, one of sixteen plaintiffs, had inadvertently been omitted from the list of appellants in the notice of appeal. Id. at 313, 108 S.Ct. at 2407; see id. at 323, 108 S.Ct. at 2412 (Brennan, J., dissenting) (noting that the other fifteen plaintiffs were listed by name as appellants). The Court concluded that Torres had not satisfied the jurisdictional requirements for maintaining an appeal, because “he was never named or otherwise designated, however inartfully, in the notice of appeal.” Id. at 317, 108 S.Ct. at 2409. The use of the term “et al.” in the notice of appeal was insufficient to indicate Torres’ intent to appeal, because such a vague designation would not put the appellee or court on notice that Torres was indeed an appellant. See id. at 317-18, 108 S.Ct. at 2408-10.
In a recent case tracking more closely the facts of the controversy before us, this court ruled that a bare reference to “defendants” in the body of the notice, coupled with use of “et al." in the caption, constituted sufficient notice that all defendants sought appeal of the district court’s judgment.6 See National Center for Immigrants’ Rights, Inc. v. INS, 892 F.2d 814 (9th Cir.1989) (per curiam). Where no names were listed in the body of the notice, we held, the intention to include all of the group of “defendants” in the appeal was clear. See id. at 816-17. If only some of the defendants had intended to appeal, the body of the notice would likely have indi*769cated that “certain defendants” were appealing, or would have listed the specific appellants. Id. at 817; see also Ford v. Nicks, 866 F.2d 865, 869-70 (6th Cir.1989) (use of “et al.” in caption and indication that “the defendants” were appealing in the body of the notice sufficient to give notice that all defendants were appealing), overruled, Minority Employees v. Tennessee Dep’t of Employment Security, 901 F.2d 1327 (6th Cir.1990) (en banc).
As in National Center for Immigrants’ Rights, Inc., the notice of appeal in this case is sufficiently clear to alert the court and defendants that all plaintiffs are seeking to appeal. There is no Rule 3(c) jurisdictional bar to this appeal, and we decline the government’s invitation to dismiss the appeal.7
B
A more difficult question is whether the appellants have standing to maintain this action in federal court. The original complaint alleges each plaintiff to be a citizen of the State of Hawaii, a resident of the City and County of Honolulu, and a taxpayer to each of these entities. Complaint 2-3, Cammack v. Waihee, Civil No. 87-0260 (D.Haw. April 6, 1987). The complaint’s allegations include the assertion that $3.4 million in state tax revenues and $850,000 in city tax revenues are expended on the holiday. See id. at 7.
The district court held that the plaintiffs had state taxpayer standing to challenge the Hawaii statute in federal court. See Cammack, 673 F.Supp. at 1527-28. The government argues that the district court erred. The district court did not reach the question of municipal taxpayer standing, but the issue is squarely presented on this record. We consider whether the plaintiffs below (and appellants here) have either state or municipal taxpayer standing to pursue this action in federal court.
l
The bedrock requirement for standing is that the challenger suffer “injury.” We first consider whether appellants, as state and'municipal taxpayers, have properly alleged an injury sufficient to endow them with taxpayer standing to challenge the Good Friday public holiday. This requires an examination of the injury requirements which pertain to each relevant form of taxpayer standing — state and municipal.
The seminal state taxpayer standing ease is Doremus v. Board of Education, 342 U.S. 429, 72 S.Ct. 394, 96 L.Ed. 475 (1952). In that case, the Supreme Court explained that a state taxpayer has standing to challenge a state statute when the taxpayer is able to show that he “ ‘has sustained or is immediately in danger of sustaining some direct injury as the result of [the challenged statute’s] enforcement.’ ” Id. at 434, 72 S.Ct. at 397 (quoting Massachusetts v. Mellon, 262 U.S. 447, 488, 43 S.Ct. 597, 601, 67 L.Ed. 1078 (1923) (also known as Frothingham v. Mellon)). The direct injury required by Doremus is established when the taxpayer brings a “good-faith pocketbook action”; that is, when the challenged statute involves the expenditure of state tax revenues. Hoohuli v. Ariyoshi, 741 F.2d 1169, 1178 (9th Cir.1984) (pleadings must “set forth the relationship between taxpayer, tax dollars, and the allegedly illegal government activity”) (citing Doremus); see also Reimers v. State of Oregon, 863 F.2d 630, 632 n. 4 (9th Cir.1988) (no state taxpayer standing where taxpayer does not challenge the disbursement of state funds) (citing Doremus). However, Hoohuli, the leading case on this issue in the circuit, does not require that the taxpayer prove that her tax burden will be lightened by elimination of the questioned expenditure. See Minnesota Fed’n of Teachers v. Randall, 891 F.2d 1354, 1357 (8th Cir.1989) (following Hoohuli); cf. District of Columbia Common Cause v. District of Columbia, 858 F.2d 1, 5 (D.C.Cir.1988) (injury redressed by elimination *770of expenditure, rather than by decrease in taxation).
This court has not previously ruled on the different injury requirements, if any, for municipal taxpayer standing,8 It seems to us, however, that the Doremus requirement of a pocketbook injury applies to municipal taxpayer standing as well as to state taxpayer standing. Doremus itself, while treating the specific question of state taxpayer standing, quoted a municipal taxpayer standing case for the proposition that a direct injury was necessary. See Doremus, 342 U.S. at 434, 72 S.Ct. at 397 (quoting Massachusetts (Frothingham), 262 U.S. at 448, 43 S.Ct. at 598). The Court in Doremus then harmonized its announced rule with a school district taxpayer case. See id. (discussing Everson v. Board of Educ., 330 U.S. 1, 67 S.Ct. 504, 91 L.Ed. 711 (1947) (assuming standing for school district taxpayer challenge of school board expenditures for transportation of parochial school students)). Subsequent cases have made clear that municipal taxpayer standing is only available when there is an expenditure of municipal funds challenged; courts in other circuits often have applied Doremus-Yike language to express this rule. See, e.g., District of Columbia Common Cause, 858 F.2d at 4 (explicitly applying the Doremus rule to municipal taxpayers); Freedom From Religion Found., Inc. v. Zielke, 845 F.2d 1463, 1469-70 (7th Cir.1988) (municipal taxpayers have standing to challenge the improper use of tax revenues but no standing where there has been no expenditure of city funds); Hawley v. City of Cleveland, 773 F.2d 736, 741-42 (6th Cir.1985) (municipal taxpayers may enjoin improper municipal expenditures), cert. denied, 475 U.S. 1047, 106 S.Ct. 1266, 89 L.Ed.2d 575 (1986); Donnelly v. Lynch, 691 F.2d 1029, 1031 (1st Cir.1982) (“municipal taxpayers ... have standing to sue to challenge allegedly unconstitutional use of their tax dollars”), rev’d on other grounds, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984). In fact, even those who have taken a dimmer view of the breadth of state taxpayer standing than this court have recognized that municipal taxpayer standing requires no more injury than an allegedly improper municipal expenditure. See, e.g., ASARCO, Inc. v. Kadish, 490 U.S. 605, 612, 109 S.Ct. 2037, 2042, 104 L.Ed.2d 696 (1989) (Kennedy, J.) (distinguishing the standing requirements for municipal taxpayers from those for state taxpayers, who must have a “direct injury” like that required of federal taxpayers) 9; Taub v. Commonwealth of Kentucky, 842 F.2d 912, 917-19 (6th Cir.) (rejecting Hoohuli and restricting state taxpayer standing in non-establishment clause cases to that available to federal taxpayers, while leaving the municipal taxpayer standing rules unchanged), cert. denied, 488 U.S. 870, 109 S.Ct. 179, 102 L.Ed.2d 148 (1988); Donnelly, 691 F.2d at 1031 (the restrictive view of federal taxpayer standing may apply to state taxpayer standing as well, but not to municipal taxpayer standing). Thus, we conclude that municipal taxpayer standing simply requires the “injury” of an allegedly improper expenditure of municipal funds, and in this way mirrors our threshold for state taxpayer standing.
*771Our next inquiry is whether appellants have, in fact, established the requisite “pocketbook” injury^ In Hoohuli, state taxpayers challenged an Hawaiian program which was designed to disburse benefits to state residents who were descendants of the aboriginal inhabitants of the islands. The program, established pursuant to an amendment to the state constitution, involved the expenditure of tax dollars through an administrative division (the Office of Hawaiian Affairs) created to implement the amendment. Hoohuli, 741 F.2d at 1172. The taxpayers protested the “ ‘appropriating, transferring, and spending.... of taxpayers’ money from the General Fund of the State Treasury_Id. at 1180. The taxpayers alleged that the program saddled them with an additional tax burden and that the revenues would be unlawfully spent to support the “class” of Native Hawaiians. Id. The court found the case to fit the description of a “good-faith pocketbook action” under Doremus. Id.
Similarly, appellants’ allegations satisfy the Doremus pocketbook injury requirement for standing. They have set forth their status as state and municipal taxpayers and specifically have stated the amount of funds appropriated and allegedly spent by the taxing governmental entities as a result of the Good Friday holiday.
The government contends that taxpayers as such cannot have standing to challenge section 8-1 because the bare declaration of Good Friday as a state holiday does not, standing alone, involve any expenditure of tax revenues. This argument cannot prevail. Legislative enactments are not the only government activity which the taxpayer may have standing to challenge. See id. (contrasting state taxpayer’s ability to challenge executive conduct with federal taxpayer’s) (quoting Public Citizen, Inc. v. Simon, 539 F.2d 211, 218 n. 30 (D.C.Cir.1976)); see also Bowen v. Kendrick, 487 U.S. 589, 618-20, 108 S.Ct. 2562, 2579-80, 101 L.Ed.2d 520 (1988) (federal taxpayers have standing to challenge executive or administrative grants made pursuant to Congress’ taxing and spending powers); Everson v. Board of Educ., 330 U.S. 1, 67 S.Ct. 504, 91 L.Ed. 711 (1947) (assuming without question that school district taxpayer has standing to challenge school board reimbursement of parents for public transportation fares incurred by their children traveling to parochial schools); District of Columbia Common Cause, 858 F.2d at 8-9 (municipal taxpayers may challenge District of Columbia’s expenditure of public funds to influence the outcome of an initiative); Hawley, 773 F.2d at 741-42 (municipal taxpayers may challenge city lease of airport terminal space to church where the lease agreement could have a detrimental impact on the public fisc). The complaint asserts that section 8-1 proclaims a state holiday in violation of the federal and state constitutions, and that state and municipal tax revenues fund the paid holiday for government employees. The collective bargaining agreements entered into by the government incorporate the challenged statute. In our view, this allegation identifies an expenditure of public funds sufficiently related to appellants’ constitutional claim.
2
Having recognized an injury allegedly suffered by the taxpayer, we now consider the causation and redressability requirement. Causation and redressability are essentially identical requirements where the remedy is an order to desist. See Allen v. Wright, 468 U.S. 737, 751, 104 S.Ct. 3315, 3324-25, 82 L.Ed.2d 556 (1984) (discussing elements of standing); District of Columbia Common Cause, 858 F.2d at 5 (considering municipal taxpayer standing).
The district court impliedly found that appellants have established causation and redressability. Cammack, 673 F.Supp. at 1528 (determining that the injury would be remedied by a favorable decision). Appellants’ asserted injury is the impermissible advancement of religion effected by the recognition of Good Friday as a state holiday and the expenditure of tax revenues to public employees for not working on that day. “If this court strikes down Hawaii Rev.Stat. § 8-1 as constitutionally flawed, the alleged entanglement between the *772State of Hawaii and religion would be terminated.” Id. Ceasing the government’s expenditure of public monies on the holiday could be accomplished by voiding some portions of the collective bargaining agreements on public policy grounds, or at the least by requiring that the agreements be revised in the next round of contract negotiations. Id. See generally District of Columbia Common Cause, 858 F.2d at 5 (“The injury — misuse of public funds — is redressed by an order prohibiting the expenditure.”) (citations omitted).
3
In summary, we conclude that appellants have standing as both state and municipal taxpayers to challenge the expenditure of tax revenues on paid leave days for the Good Friday holiday. Appellants have asserted the necessary injury-actual expenditure of tax dollars — and that a successful challenge would remedy the injury. This notion of standing is consistent with the traditional judicial hospitality extended to establishment clause challenges by taxpayers generally. See, e.g., School Dist. of Grand Rapids v. Ball, 473 U.S. 373, 380 n. 5, 105 S.Ct. 3216, 3220 n. 5, 87 L.Ed.2d 267 (1985) (listing cases involving establishment clause challenges by state taxpayers to programs aiding nonpublic schools); Fletcher, The Structure of Standing, 98 Yale L.J. 221, 267-72 (1988) (describing, with some skepticism, the limited establishment clause exception to the general rule against federal taxpayer standing).10
IV
The first amendment provides that “Congress shall make no law respecting an establishment of religion_” U.S. Const. amend. I. The establishment clause is made applicable to the states by the fourteenth amendment. Everson, 330 U.S. at 5, 67 S.Ct. at 506.
Recently the Supreme Court stated that it “has come to understand the Establishment Clause to mean that government may not promote or affiliate itself with any religious doctrine or organization.” County of Allegheny v. ACLU, 492 U.S. 573, 109 S.Ct. 3086, 3099, 106 L.Ed.2d 472 (1989). The establishment clause, however, “permits government some latitude in recognizing and accommodating the central role religion plays in our society.” Id. 109 S.Ct. at 3135 (Kennedy, J., concurring and dissenting) (citing Lynch v. Donnelly, 465 U.S. 668, 678, 104 S.Ct. 1355, 1361-62, 79 L.Ed.2d 604 (1984)).
A
The government argues that this case is controlled by Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983). In Marsh, the Court upheld the Nebraska state legislature’s practice of opening its daily sessions with a prayer from an official chaplain, who was compensated for his services from the state treasury. The Court explained that legislative prayer was “deeply embedded in the history and tradition of this country[,] [fjrom colonial times through the founding of the Republic and ever since.” 463 U.S. at 786, 103 S.Ct. at 3333.
Hawaii’s recognition of Good Friday stems back to its days as a territory; the holiday has been celebrated for longer than Hawaii has even been a state. Nonetheless, it cannot be said that the Good Friday holiday is as deeply embedded in the fabric of the state as was legislative prayer in Marsh. We are reluctant to extend a ruling explicitly based upon the “unique history” surrounding legislative prayer, id. at 791, 103 S.Ct. at 3335-36, to such a different factual setting. As the Court noted recently, the impact of the activities challenged in Marsh were largely confined to the internal workings of a state legislature. See County of Allegheny, 109 S.Ct. at 3106 n. 52. In contrast, a public holiday can affect the entire populace. We reject the government’s contention that Marsh controls the disposition of this case.
*773B
Although the Supreme Court has rejected any absolute approach in applying the establishment clause, it has generally relied upon the test first enunciated in Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). Mueller v. Allen, 463 U.S. 388, 394, 103 S.Ct. 3062, 3066-67, 77 L.Ed.2d 721 (1983); accord Board of Educ. v. Mergens, — U.S. -, 110 S.Ct. 2356, 2370, 110 L.Ed.2d 191 (1990) (plurality opinion).11
In Lemon, the Court stated:
Every analysis in this area must begin with consideration of the cumulative criteria developed by the Court over many years. Three such tests may be gleaned from our cases. First, the statute must have a secular legislative purpose; second, its principal or primary effect must be one that neither advances nor inhibits religion; finally, the statute must not foster “an excessive government entanglement with religion.”
Lemon, 403 U.S. at 612-13, 91 S.Ct. at 2111 (quotation and citation omitted). The challenged statute must satisfy all three prongs of the Lemon test to comport with the establishment clause. Edwards v. Aguillard, 482 U.S. 578, 583, 107 S.Ct. 2573, 2577, 96 L.Ed.2d 510 (1987).
1
The first prong of the Lemon test requires that the statute at issue have “a secular legislative purpose.” Lemon, 403 U.S. at 612, 91 S.Ct. at 2111. Generally, in applying this prong, the Supreme Court has considered whether the purpose of the legislation was to endorse religion. County of Allegheny, 109 S.Ct. at 3100. Government endorsement of religion has been found when the government conveys or attempts to convey a message that a particular religious belief is favored or preferred, or when it promotes “ ‘one religion or religious theory against another or even against the militant opposite.’ ” Id. 109 S.Ct. at 3101 (quoting Epperson v. Arkansas, 393 U.S. 97, 104, 89 S.Ct. 266, 270, 21 L.Ed.2d 228 (1968) (striking down statute prohibiting teaching evolution)). In County of Allegheny, the Court reiterated that it “squarely rejects any notion that this Court will tolerate some government endorsement of religion.” Id. 109 S.Ct. at 3102 (citing Lynch, 465 U.S. at 690, 104 S.Ct. at 1368 (O’Connor, J., concurring)).
a
The purpose prong is clearly violated when there is no legitimate secular purpose for the legislation. See, e.g., Edwards, 482 U.S. at 585-89, 107 S.Ct. at 2578-81 (striking down a statute forbidding the teaching of evolution in public schools without accompanying instruction in “creation science”); Wallace v. Jaffree, 472 U.S. 38, 56-60, 105 S.Ct. 2479, 2489-92, 86 L.Ed.2d 29 (1985) (striking down a statute mandating a period of silence in public schools for meditation or voluntary prayer). If the Court can describe the “actual purpose” of the act as religious, due to an absence of a sincerely held, legitimate secular purpose, then the legislation must fall. See id. at 56, 105 S.Ct. at 2489-90 (quoting Lynch, 465 U.S. at 690, 104 S.Ct. at 1368 (O’Con-nor, J., concurring)) (stating “actual purpose” test).
When there are both religious and legitimate, sincere secular purposes motivating legislation, it appears that the existence of the secular purpose will satisfy the first Lemon prong. See id. (“[N]o consideration of the second or third criteria is necessary if a statute does not have a clearly secular purpose. For even though a statute that is motivated in part by a religious purpose may satisfy the first criterion, ... the First Amendment requires that a statute must be invalidated if it is entirely motivated by a purpose to advance religion.”) (citations omitted, emphasis added). In Lynch v. *774Donnelly, the Court noted that the city of Pawtucket had “a” secular purpose for its creche display, and therefore the purpose prong was satisfied. See 465 U.S. at 681, 104 S.Ct. at 1363. The Court rejected the argument that the government’s purpose must be entirely secular. See id. n. 6. (“Were the test that if the government must have ‘exclusively secular’ objectives, much of the conduct and legislation this Court has approved in the past would have been invalidated.”).
The Supreme Court most recently examined the secular purpose prong of the Lemon test in Bowen v. Kendrick, 487 U.S. 589, 108 S.Ct. 2562, 101 L.Ed.2d 520 (1988). In that case, the Court upheld the Adolescent Family Life Act, which permitted federal grant money to be awarded to organizations, including religious organizations, providing care to pregnant adolescents or adolescent parents. The Court stated that a statute will fail the purpose prong “only if it is motivated wholly by an impermissible purpose.” Id. at 602, 108 S.Ct. at 2570. The Court observed that the challenged statute appeared to be “motivated primarily, if not entirely, by a legitimate secular purpose.” See id. Thus, it was indisputable that “religious concerns were not the sole motivation behind the Act” and it could not be said that the Act “lacks a legitimate secular purpose.” See id. at 602-03, 108 S.Ct. at 2570-71 (emphasis added). Looking beyond the face of the statute, the Court concluded that “the parts of the statute to which appellees object were also motivated by other, entirely legitimate secular concerns.” See id. at 603, 108 S.Ct. at 2571 (emphasis added). Because there were legitimate secular purposes, it could not be said that Congress’ “ ‘actual purpose’ ... was one of ‘endorsing religion.’ ” See id. (quoting Edwards)12
In reviewing a challenged statute for a secular purpose, we must be “reluctant to attribute unconstitutional motives to the states, particularly when a plausible secular purpose for the State’s program may be discerned from the face of the statute.” Mueller, 463 U.S. at 394-95, 103 S.Ct. at 3066-67; see also Note, The Transfiguration of the Lemon Test: Church and State Reign Supreme in Bowen v. Kendrick, 32 Ariz.L.Rev. 365, 369-71 (1990) (describing Supreme Court’s reluctance to deem legislation violative of the first prong of the Lemon test in the face of a plausible legislative purpose); id. at 385 (“Any avowed legislative purpose will be valid, even if it coincides with a purely sectarian [enterprise].”). The statement of such purpose, however, must be sincere and not a sham. Edwards, 482 U.S. at 586-87, 107 S.Ct. at 2579-80; see also Kendrick, 487 U.S. at 604, 108 S.Ct. at 2571-72 (quoting Edwards) (stating that Congress’ expressed purposes were sincere). In determining the legislative purpose, courts may consider “the statute on its face, its legislative history, or its interpretation by a responsible administrative agency.” Edwards, 482 U.S. at 594, 107 S.Ct. at 2583. Courts may also consider the historical context of the statute and the specific sequence of events leading to the passage of the statute. Id. at 595, 107 S.Ct. at 2583-84.13
*775b
Given this guidance for the appropriate application of the purpose prong of the Lemon test, we turn to the facts of this case. The legislative history of section 8-1 and its predecessors informs us as to its purpose.
An examination of the legislative history surrounding the 1941 bill, which ultimately became law, and the earlier bills, which failed to establish a Good Friday holiday, demonstrates that the primary concern motivating selection of the holiday was simply timing. For example, the 1941 bill provided for the creation of two new holidays, Lincoln’s Birthday and Good Friday. It is clear from the Senate Standing Committee report accompanying the bill that the committee was most interested in the timing of the proposed new holiday:
This bill designs to add Lincoln’s Birthday and Good Friday to the list of territorial holidays.
Your committee feels that Good Friday should be set aside as a legal holiday but feels that, inasmuch as Washington’s Birthday is a legal holiday and falls within the short month of February, to have another holiday within that month would be inadvisable.
Haw.Sen.Stand.Comm.Rep. No. 296 (H. Bill No. 154), reprinted in 1941 Haw.Sen.J. 710.
Nothing in the legislative history concerning the 1941 bill suggests a religious motivation for its ultimate passage. Indeed, the legislature’s approval of both proposed holidays and the governor’s expressed opposition, because “the holidays were getting a bit thick about that time of year,” betray no particular interest in the secular or sectarian origins of either day.
The legislature’s consideration of earlier attempts to have Good Friday declared a public holiday are similarly devoid of sectarian influences.14 A 1929 bill proposing establishment of Good Friday as a legal holiday was tabled because the state senate’s Committee on Judiciary determined “that there are already enough legal holidays.” Haw.Sen.Stand.Comm.Rep. No. 225 (Sen. Bill No. 136), reprinted in 1929 Haw. Sen.J. 727. A second bill was tabled in 1931 because “[y]our Committee sees no good reason for adding to the number of Territorial holidays now prescribed by law.” Haw.Sen.Stand.Comm.Rep. No. 239 (H. Bill No. 297), reprinted in 1931 Haw. Sen.J. 803.
In 1939, the Hawaii Territorial Legislature passed a bill designating Good Friday as a public holiday. The bill was vetoed by the governor, again due to concerns about the number of holidays already recognized in Hawaii. See Governor’s Veto Message, H. Bill No. 39, May 3, 1939 (“I have had many objections from business men throughout the Territory to creating additional holidays and I see no reason for adding to those which we now have.”). Accompanying that bill was the following committee report:
There are now ten legal holidays in the Territory, including Thanksgiving, .plus primary and general election days. Public sentiment is divided on the advisability of creating Good Friday a legal holiday. Some feel that we already have too many holidays to the detriment of both private and public business. On the other hand, others feel equally strongly that Good Friday being in theory at least a day of solemn religious observance by the members of the various churches and religious denominations should be given legal sanction. More and more churches are now conducting the three-hour service on that day and many business houses are allowing their employees to take *776time off for this purpose. If the legislature should feel that we should have more legal holidays than we now have, it would seem that in view of the religious significance of Good Friday observance of this day would have as much justification as Thanksgiving or Christmas.
Haw.H.Stand.Comm.Rep. No. 254 (H. Bill No. 39), reprinted, in 1939 Haw.H.J. 890.
The district court concluded that a fair reading of the 1939 committee report demonstrates that the primary purpose of the bill was to have more legal holidays. We happen to agree, recognizing, of course, that this clearly secular purpose need not even be “primary” to satisfy the purpose prong. Although the passage recognizes that some people consider Good Friday to be a “ ‘solemn religious observance,’ ” the legislative purpose for the bill was that Hawaii “ ‘should have more legal holidays.’ ” Cammack, 673 F.Supp. at 1534 (quoting committee report). Read in the context of the earlier, tabled bills, the governor’s veto of the 1939 bill, and the 1941 enactment, it seems clear that the statute had at least a legitimate, sincere secular purpose.
Furthermore, even to the extent that an improper purpose could be gleaned from the statute’s legislative history, that would not compel a finding of improper purpose now, some fifty years later. See McGowan v. Maryland, 366 U.S. 420, 445, 81 S.Ct. 1101, 1115, 6 L.Ed.2d 393 (1961) (noting that the present purpose of Sunday closing laws is to provide a uniform day of rest for all, regardless of the religious origins of the laws). The most ardent proponents of the statute in this litigation are the labor unions who have incorporated the statutory holidays into their collective bargaining agreements with the state and local governments. This is a strong indicant that the purpose animating the challenged act is not so much state sponsorship of religion as state sensitivity to the concerns of organized labor. See id. at 435, 81 S.Ct. at 1110 (noting involvement of labor groups in passage of Sunday closing laws); Two Guys from Harrison-Allentown, Inc. v. McGinley, 366 U.S. 582, 595, 81 S.Ct. 1135, 1142, 6 L.Ed.2d 551 (1961) (the challenged Sunday blue law “was promoted principally by the representatives of labor and business interests”); Franks v. City of Niles, 29 Fair Empl.Prac.Cas. (BNA) 1114, 1117 n. 5 (N.D.Ohio 1982) (rejecting establishment clause challenge to municipal Good Friday holiday, in part because of union involvement in selection of recognized holidays).
c
It is of no constitutional moment that Hawaii selected a day of traditional Christian worship, rather than a neutral date, for its spring holiday once it identified the need. The Supreme Court has recently identified as an “unavoidable consequence of democratic government” the majority’s political accommodation of its own religious practices and corresponding “relative disadvantage [to] those religious practices that are not widely engaged in.” See Employment Div. v. Smith, — U.S. -, 110 S.Ct. 1595, 1606, 108 L.Ed.2d 876 (1990). “[T]he government may (and sometimes must) accommodate religious practices and ... may do so without violating the Establishment Clause.” Hobbie v. Unemployment Appeals Comm’n, 480 U.S. 136, 144-45, 107 S.Ct. 1046, 1051, 94 L.Ed.2d 190 (1987).15 When applying the first prong of the Lemon test, the secular purpose need not be unrelated to religion; “[r]ather, Lemon’s ‘purpose’ requirement aims at preventing the relevant governmental deci-sionmaker ... from abandoning neutrality and acting with the intent of promoting a particular point of view in religious matters.” Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints v. Amos, 483 U.S. 327, 335, 107 S.Ct. 2862, 2868, 97 L.Ed.2d 273 (1987).
In Zorach v. Clauson, 343 U.S. 306, 72 S.Ct. 679, 96 L.Ed. 954 (1952), the Court rejected an establishment clause challenge to a program whereby public schools re*777leased students for a limited time for off-campus religious instruction. On behalf of the Court, Justice Douglas explained that a legislative act motivated by a legitimate secular purpose is not unconstitutional simply because it accommodates the religious practices of some citizens:
When the state ... cooperates with religious authorities by adjusting the schedule of public events to sectarian needs, it follows the best of our traditions. For it then respects the religious nature of our people and accommodates the public service to their spiritual needs.... The government must be neutral when it comes to competition between sects. It may not thrust any sect on any person. It may not coerce anyone to attend church, to observe a religious holiday, or to take religious instruction. But it can close its doors or suspend its operations as to those who want to repair to their religious sanctuary for worship or instruction.
Id. at 313-14, 72 S.Ct. at 684. The Court explicitly rejected the view that “separation of Church and State means that public institutions can make no adjustments of their schedules to accommodate the religious needs of the people.” Id. at 315, 72 S.Ct. at 684-85. The Court described such a view as “a philosophy of hostility to religion” which it could not read into the Bill of Rights. See id.; see also Gallagher v. Crown Kosher Super Market of Massachusetts, Inc., 366 U.S. 617, 627, 81 S.Ct. 1122, 1127, 6 L.Ed.2d 536 (1961) (plurality) (“But because the State wishes to protect those who do worship on Sunday does not mean that the State means to impose religious worship on all.”) (citing Everson, 330 U.S. at 16, 67 S.Ct. at 511-12), cf. Lynch, 465 U.S. at 710, 104 S.Ct. at 1378-79 (Brennan, J., dissenting) (“When government decides to recognize Christmas Day as a public holiday, it does no more than accommodate the calendar of public activities to the plain fact that many Americans will expect on that day to spend time visiting with their families, attending religious services, and perhaps enjoying some respite from preholiday activities.”) (citing Zorach).
Hawaii’s compliance with the spirit of Zorach favorably compares with California’s improper recognition of Good Friday in Mandel v. Hodges, 54 Cal.App.3d 596, 127 Cal.Rptr. 244 (1976). In Mandel, the Governor of California ordered the closing of state offices on Good Friday between the hours of noon and 3:00 p.m. State employees were paid for the three hours of closure. The California Court of Appeal reasoned that the order “cannot plausibly be characterized as serving any ‘secular purpose.’ ” Mandel, 54 Cal.App.3d at 612, 127 Cal.Rptr. at 254. Unlike the instant case, the time off in California coincided purposefully with the traditional time for worship. Moreover, the personnel manual explaining the reason for the Governor’s order stated: “ ‘[ijnasmuch as state offices are closed from 12:00 to 3:00 p.m. on Good Friday, employees are given these hours off for worship.’ Id. (emphasis in Man-del ). In this case, however, the employees have the entire day off, not just the three hours associated with the Christian worship period. Appellants concede that Hawaiian public employees are not encouraged in any way to use the holiday for worship.
We conclude that the Hawaii statute has a legitimate, sincere secular purpose, specifically to provide Hawaiians with another holiday, and thus is not motivated “wholly by an impermissible purpose.” Kendrick, 487 U.S. at 602, 108 S.Ct. at 2570. There is nothing impermissible about considering for holiday status days on which many people choose to be absent from work for religious reasons. That the state legislature was able to accomplish its secular purpose and at the same time accommodate the widespread religious practices of its citizenry is hardly a reason to invalidate the statute. The statute satisfies the purpose prong of the Lemon test.
2
We next consider whether the Good Friday holiday violates the second prong of the Lemon test, which requires examining whether the primary effect of section 8-1 is the advancement of religion. Lemon, 403 U.S. at 612, 91 S.Ct. at 2111. “[A]n important concern of the effects test is whether the symbolic union of church and *778state effected by the challenged governmental action is sufficiently likely to be perceived by adherents of the controlling denominations as an endorsement, and by the nonadherents as a disapproval of their religious choices.” School Dist. of Grand Rapids, 473 U.S. at 390, 105 S.Ct. at 3226; accord Mergens, 110 S.Ct. at 2371-72 (plurality).
In McGowan v. Maryland, the Supreme ■Court examined whether the Sunday Closing Laws violated the establishment clause because Sunday is predominantly the Sabbath day for Christians. See 366 U.S. at 431, 81 S.Ct. at 1108. Chief Justice Warren’s opinion for the Court extensively traced the overtly sectarian origins of such laws. See id. at 431-35, 81 S.Ct. at 1108-10. As indicated earlier, the Court noted that the proponents of such laws had grown to include secular (particularly labor) organizations. See id. at 435, 81 S.Ct. at 1110. The Court concluded that such laws now had an overriding purpose and effect of establishing a uniform day of rest for the community, rather than of promoting the Christian religion. See id. at 444-45, 81 S.Ct. at 1114-15. The Court stated that “[t]he present purpose and effect of most of [the laws] is to provide a uniform day of rest for all citizens; the fact that this day is Sunday, a day of particular significance for the dominant Christian sects, does not bar the State from achieving its secular goals." Id. at 445, 81 S.Ct. at 1115.
The Sunday Closing Laws provide an apt analogy to Hawaii’s ongoing sanction of Good Friday as a legal holiday. Sunday was an appropriate choice for a weekly uniform day of rest because the community to a large degree already so regarded Sunday, due to its religious significance and (no doubt) to the long tradition of Sunday Closing Laws:
Sunday is a day apart from all others. The cause is irrelevant; the fact exists. It would seem unrealistic for enforcement purposes and perhaps detrimental to the general welfare to require a State to choose a common day of rest other than that which most persons would select of their own accord.
Id. at 452, 81 S.Ct. at 1119 (internal footnote omitted). Similarly, given that the evidence in this case informs us that large numbers of Hawaiians observe Good Friday, the legislature cannot be faulted for not selecting a different spring day for a “common day of rest.” Many Christians presumably will take at least part of the day off anyway, in order to attend religious services, and non-Christians have enjoyed the holiday for fifty years — the entire working life of the vast majority of the public workforce. No endorsement of religion is implicated merely because the legislature is cognizant of these truths. That the special status of Good Friday derives from its religious origin is no more relevant than Sunday’s status as the Sabbath for the dominant Christian sects; “[t]he cause is irrelevant.”
The traditional celebrations of Sundays which so moved the McGowan Court, such as family outings and trips to the country, see id. at 451-52, 81 S.Ct. at 1118-19, are simply the expected benefits of a uniform day of rest. Exactly the same sorts of activities occur on any widely observed public holidays (with the probable exception of Christmas, which is imbued with different rituals) and even on Saturdays. The record evidence on the impact of the Good Friday holiday in Hawaii suggests nothing inconsistent with the observations made in McGowan. For example, the Good Friday holiday has become a popular shopping day in Hawaii and businesses have benefitted from the three-day weekend created as a result of the holiday. Cammack, 673 F.Supp. at 1535-36.16 Similarly, citizens are better able to enjoy the many recreational opportunities available in Hawaii. Id. at 1536. Such evidence indicates that Hawaii’s Good Friday holiday, at least at *779this late date, fifty years after enactment, cannot be regarded as an endorsement of religion any more than Sunday Closing Laws may.
In fact, Hawaii’s adoption of Good Friday as a legal holiday could be viewed as less “coercive” or “endorsing” of religion than the Sunday blue laws. Under Hawaii’s scheme, recognition of the holiday is simply accomplished by closing the office doors; the freed employees may enjoy virtually any leisure activity imaginable. In contrast, the Sunday Closing Laws were originally designed to funnel people into Church. See, e.g., McGowan, 366 U.S. at 432, 81 S.Ct. at 1108-09 (quoting the English law applicable to the colonies at the time of the American Revolution). Thus, most leisure activities were restricted. Even at the time the laws were examined in 1961, there were many limitations on the types of establishments which could be open. See, e.g., id. at 423, 81 S.Ct. at 1103-04 (Maryland law required closure of dancing halls, opera houses, and bowling alleys); Two Guys from Harrison-Allentown, Inc., 366 U.S. at 585, 81 S.Ct. at 1136-37 (Pennsylvania’s blue law “generally forbids all worldly employment, business and sports on Sunday”); Gallagher, 366 U.S. at 620, 81 S.Ct. at 1124 (Massachusetts law made “generally unlawful Sunday attendance or participation in any public entertainments except for those which are duly licensed locally, conducted after 1 p.m., and are in keeping with the character of the day and not inconsistent with its due observance”). Such Court-approved strictures would seem to broadcast the government’s endorsement of the religious purpose of the sabbath, as expressed in the Fourth Commandment, in a far more obvious manner than Hawaii’s simple release of its workforce to do whatever tickles the fancy.
The breadth of impact of section 8-1, on its face and by its incorporation into the collective bargaining agreements, contributes to the conclusion that the statute’s effect is simply the creation of a paid leave day for many state employees and not the endorsement of religion. Christian employees are not singled out for the paid holiday.17 Good Friday is a paid leave day for all employees covered by the collective bargaining agreements, regardless of individual beliefs. Compare Committee for Public Educ. & Religious Liberty v. Nyquist, 413 U.S. 756, 93 S.Ct. 2955, 37 L.Ed.2d 948 (1973) (striking down program mostly bene-fitting parents of parochial school children) with Board of Educ. v. Allen, 392 U.S. 236, 88 S.Ct. 1923, 20 L.Ed.2d 1060 (1968) (permitting textbook loans to parochial school children under a program which benefits all). The paid leave is for the entire day and not only for the three hours associated with the traditional Christian observance of Good Friday. Compare Cammack, 673 F.Supp. at 1537 (no evidence in the record that public employers encourage church attendance or any other form of religious activity on Good Friday holiday) with Mandel, 54 Cal.App.3d at 612, 127 Cal.Rptr. at 254 (emphasizing limited closing period and explicit encouragement to worship in declaring an executive order closing state offices for a portion of Good Friday unconstitutional).
Another factor in measuring the effect of a governmental action which might be construed as endorsement of religion is context. See County of Allegheny, 109 S.Ct. at 3103-04. In Lynch and County of Allegheny, the issue was how far the government could go toward participating in or endorsing the religious celebration of Christmas. In each case, the Court approved the actual display of religious icons (a creche and menorah, respectively) which were suitably balanced by secular displays.
Good Friday’s mere placement on the roll of public holidays, along with other important days of secular and (in some eases) *780religious significance, diminishes the likelihood of an “endorsing” effect. Cf. Lynch, 465 U.S. at 710 n. 16, 104 S.Ct. at 1379 n. 16 (Brennan, J., dissenting) (“It is worth noting that Christmas shares the list of federal holidays with such patently secular, patriotic holidays as the Fourth of July, Memorial Day, Washington’s Birthday, Labor Day, and Veterans Day. We may reasonably infer from the distinctly secular character of the company that Christmas keeps on this list that it too is included for essentially secular reasons.”) (citation to federal statute omitted). Good Friday is surrounded by patriotic and historic dates which are all selected for their importance to the citizens of Hawaii. The government’s action might best be termed a mere “acknowledgment” of religion. See id. at 692-93, 104 S.Ct. at 1369-70 (O’Connor, J., concurring) (voting to uphold creche display against establishment clause challenge). Viewed in this context, it is unlikely that an observer would regard Good Friday’s inclusion as an endorsement of religion. Closing state offices on that day simply acknowledges Good Friday’s status as a holiday observed widely enough (and long enough) that the secular purpose of establishing a uniform day of rest is appropriately achieved by selecting it.
If Hawaii went further toward celebrating the religious elements of Good Friday, such as erecting displays concerning the crucifixion of Jesus, then the absence of secular aspects to counterbalance the religious would probably render the display (not necessarily the holiday) unconstitutional under County of Allegheny. Christmas displays are prone to establishment clause challenges because they move far beyond a simple governmental accommodation of Christians’ desire to have a day to celebrate, and, without a sufficient secular context in which to place the display, cross the line into endorsement of the celebrating religion. Nothing in the display cases, however, provides support to the notion that the mere calendar recognition of such a holiday would have the effect of endorsing the religion. See, e.g., Lynch, 465 U.S. at 675-76, 104 S.Ct. at 1360-61 (describing nation’s long history of recognizing Christmas and Thanksgiving holidays); id. at 710, 104 S.Ct. at 1378-79 (Brennan, J., dissenting) (recognition of Christmas as a public holiday merely accommodates the calendar of public activities to the citizenry’s traditional Christmas observances). In fact, Hawaii’s acknowledgment of the holiday lacks any reference whatsoever to religion, unlike the President’s Thanksgiving Day proclamations. See id. at 675-76, 104 S.Ct. at 1360-61. The context of the Good Friday holiday, a minimal accommodation of the religious practices of some Hawaiians, decreases the likelihood of a public perception of endorsement.
Because the primary effect of the Good Friday holiday is secular, we cannot conclude that the holiday is unconstitutional merely because the holiday may make it easier to worship on that day for those employees who may wish to do so. “[T]he 'Establishment' Clause does not ban federal or state regulation of conduct whose reason or effect merely happens to coincide or harmonize with the tenets of some or all religions.” McGowan, 366 U.S. at 442, 81 S.Ct. at 1113-14. Moreover “ ‘not every law that confers an “indirect,” “remote,” or “incidental” benefit upon [religion] is, for that reason alone, constitutionally invalid.’ ” Lynch, 465 U.S. at 683, 104 S.Ct. at 1364 (quoting Nyquist, 413 U.S. at 771, 93 S.Ct. at 2964-65). We conclude that section 8-1 satisfies the effect prong of the Lemon test.
3
The third prong of the Lemon test requires examining whether the Hawaii statute leads to “an excessive government entanglement with religion.” Lemon, 403 U.S. at 613, 91 S.Ct. at 2111 (quotation omitted). The entanglement prong seeks to minimize the interference of religious authorities with secular affairs and secular authorities in religious affairs. See L. Tribe, American Constitutional Law § 14-11, at 1226 (2d ed. 1988).
Appellants argue that the entanglement prong is not satisfied because the determination of the holiday depends upon the church’s calculation of when Easter occurs *781each year. The required contact between the state and religious bodies, in their view, amounts to excessive administrative entanglement.
Cases in which the Supreme Court has found excessive administrative entanglement often involve state aid to organizations or groups affiliated with religious sects, such as parochial schools. See, e.g., Aguilar v. Felton, 473 U.S. 402, 105 S.Ct. 3232, 87 L.Ed.2d 290 (1985); Roemer v. Board of Public Works, 426 U.S. 736, 96 S.Ct. 2337, 49 L.Ed.2d 179 (1976); Levitt v. Committee for Public Educ. & Religious Liberty, 413 U.S. 472, 93 S.Ct. 2814, 37 L.Ed.2d 736 (1973); Lemon, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). Administrative entanglement is also likely where religious and public employees must work closely together. See Aguilar, 473 U.S. at 412-14, 105 S.Ct. at 3237-39 (program required on-site monitoring of sectarian schools by public authorities and coordinated planning by public and sectarian figures); Walz v. Tax Comm’n, 397 U.S. 664, 674-75, 90 S.Ct. 1409, 1414, 25 L.Ed.2d 697 (1970) (“the questions are whether the involvement is excessive, and whether it is a continuing one calling for official and continuing surveillance”). None of these situations bear on Hawaii’s presumed simple reference to an ecclesiastical calendar (or, more likely, the World Almanac) to determine the date of a public holiday.
In Lynch, the Court examined whether there was administrative entanglement between the city and the church resulting from the city’s creche display. Finding that there were no direct city expenditures for the maintenance of the creche and no evidence of contact between the city and the church regarding the creche, the Court concluded that “[t]here is nothing here ... like the ‘comprehensive, discriminating, and continuing state surveillance’ or the ‘enduring entanglement’ present in Lemon.” Lynch, 465 U.S. at 684, 104 S.Ct. at 1364-65 (quoting Lemon, 403 U.S. at 619-22, 91 S.Ct. at 2114-16). In the case of Hawaii’s Good Friday holiday, to the extent that the actual date of the holiday would be determined by resort to church calendars, any such entanglement would surely not be the kind of “comprehensive” and “enduring” entanglement the first amendment prohibits.18
Appellants also contend that section 8-1 fails because its passage has resulted in political divisiveness. This divisiveness is purportedly evidenced by the attempts of nonChristian religious groups, including Buddhists and Baha’is, to have significant days in their religious calendars declared legal holidays by the state legislature.
Although political divisiveness has been considered in establishment clause cases, see, e.g., Nyquist, 413 U.S. at 796, 93 S.Ct. at 2977, it has never been relied on “as an independent ground for holding a government practice unconstitutional.” Lynch, 465 U.S. at 689, 104 S.Ct. at 1367-68 (O’Connor, J., concurring); see also Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints, 483 U.S. at 339 n. 17, 107 S.Ct. at 2870 n. 17 (quoting and following Lynch). In any event, we are unpersuaded that political divisiveness occurred as a result of the Good Friday holiday. There is no showing that the nonChristian sects’ attempts to have certain days declared state holidays were prompted by enactment of the Good Friday holiday. Indeed, these “controversies” appear to have occurred some two or three decades after Good Friday’s declaration as a legal holiday. We cannot conclude that the enactment of section 8-1 has resulted in political divisiveness. The Hawaii statute satisfies the entanglement prong of the Lemon test.
*782V
It is difficult to imagine that the average Hawaiian citizen would view Hawaii’s inclusion of Good Friday on a list of state holidays as any more a law establishing a religion than is the current inclusion of Christmas on the same list. Cf. County of Allegheny, 109 S.Ct. at 3121 (O’Connor, J., concurring) (“The question ..., in short, is whether a reasonable observer would view such longstanding practices [including recognition of Thanksgiving as a public holiday] as a disapproval of their particular religious choices, in light of the fact that they serve a secular purpose rather than a sectarian one and have largely lost their religious significance over time.”) (citing L. Tribe, American Constitutional Law 1294-96 (2d ed. 1988)); id. 109 S.Ct. at 3138 (Kennedy, J., concurring and dissenting) (“The Religion Clauses do not require government to acknowledge these holidays or their religious component; but our strong tradition of government accommodation and acknowledgment permits government to do so.”).19 The Hawaii law does not require or endorse any religious activity, and the only public expenditure associated with the holiday is the continued pay accrued by public employees. We are persuaded that nothing more is “established” by the Hawaii statute than an extra day of rest for a weary public labor-force.
AFFIRMED.

. Section 8-1 in its entirety provides as follows:
§ 8-1 Holidays designated. The following days of each year are set apart and established as state holidays:
The first day in January, New Year’s Day;
The third Monday in January, Dr. Martin Luther King, Jr., Day;
The third Monday in February, Presidents' Day;
The twenty-sixth day in March, Prince Jonah Kuhio Kalanianaole Day;
The Friday preceding Easter Sunday, Good Friday;
The last Monday in May, Memorial Day;
The eleventh day in June, King Kamehameha I Day;
The fourth day in July, Independence Day;
The third Friday in August, Admission Day;
The first Monday in September, Labor Day;
The eleventh day in November, Veterans’ Day;
The fourth Thursday in November, Thanksgiving Day;
The twenty-fifth day in December, Christmas Day;
All election days, except primary and special election days, in the county wherein the election is held;
Any day designated by proclamation by the President of the United States or by the governor as a holiday.
Haw.Rev.Stat. § 8-1 (Supp.1989).


. See Public Serv. Co. v. Catron, 98 N.M. 134, 135, 646 P.2d 561, 562 (1982) (construing N.M. R.App.P. 23(a) (Civ.)); Del.Code Ann. tit. 1, § 501 (Supp.1988); Fla.Stat.Ann. § 683.01(l)(h) (West 1990); Ga.Code Ann. § l-4-l(a) (authorizing Governor to declare April 26 a state holiday or substitute in another traditional day of worship); Ind.Code § 1-1-9-1(a) (Supp.1990); La.Rev.Stat.Ann. § 1:55 E.(1)(a) (West Supp.1990); Md.Ann.Code art. 1, § 27(a)(6) (Supp.1990); N.J.Stat.Ann. § 36:1-1 (West Supp.1990); N.C.Gen.Stat. § 103-4(a)(8) (Supp.1990); N.D.Cent.Code § 1-03-01(4) (1975); Tenn.Code Ann. § 15-1-101 (1987); Wis.Stat.Ann. § 895.20 (West Supp.1989). The New York Stock Exchange also adjourns for Good Friday. See 50 Fed.Reg. 41,283 n. 3 (1985) (noting proposal to open on Good Friday).


. Because the parties have not briefed the point, we express no opinion on the efficacy of bringing an establishment clause challenge under section 1983. We note that this route has been traveled before without exciting controversy (or even comment). See, e.g., Marsh v. Chambers, 463 U.S. 783, 785, 103 S.Ct. 3330, 3332-33, 77 L.Ed.2d 1019 (1983) (simply noting that establishment clause challenge was brought under section 1983); ACLU v. County of Allegheny, 842 F.2d 655, 656-57 (3d Cir.1988) (same), aff'd in part and rev'd in part, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989). Presumably, a successful challenge here would result in an award of attorney fees. See 42 U.S.C. § 1988 (1988).


.It appears that the protections afforded by both are co-extensive. See Koolau Baptist Church v. Department of Labor, 68 Haw. 410, 718 P.2d 267 (1986) (applying first amendment establishment clause Lemon test to claim brought under state and federal constitutions); Op.Haw.Att'y Gen. No. 85-25 (Nov. 15, 1985) (analyzing validity of state license of church-sponsored day care programs under the Lemon test). Compare U.S. Const, amend. I ("Congress shall make no law respecting an establishment of religion”) with Haw. Const, art. I, § 4 ("No law shall be enacted respecting an establishment of religion”). In general, Hawaiian courts resolving cases involving religious freedoms look to first amendment principles and authorities. See, e.g., Dedman v. Board of Land & Natural Resources, 69 Haw. 255, 740 P.2d 28 (1987), cert. denied, 485 U.S. 1020, 108 S.Ct. 1573, 99 L.Ed.2d 888 (1988); State v. Andrews, 65 Haw. 289, 651 P.2d 473 (1982); Medeiros v. Kiyosaki, 52 Haw. 436, 478 P.2d 314 (1970); State v. Blake, 5 Haw.App. 411, 695 P.2d 336 (1985). The state’s high court also relies upon first amendment jurisprudence to resolve free speech claims brought under the state constitution. See, e.g., State v. Hawkins, 64 Haw. 499, 643 P.2d 1058 (commercial speech), cert. denied, 459 U.S. 824, 103 S.Ct. 56, 74 L.Ed.2d 60 (1982); State v. Bloss, 64 Haw. 148, 637 P.2d 1117 (1981) (same), cert. denied, 459 U.S. 824, 103 S.Ct. 56, 74 L.Ed.2d 60 (1982); State v. Bumanglag, 63 Haw. 596, 634 P.2d 80 (1981) (pornography); State v. Manzo, 58 Haw. 440, 573 P.2d 945 (1977) (same); Cahill v. Hawaiian Paradise Park *768Corp., 56 Haw. 522, 543 P.2d 1356 (1975) (defamation).


. The government also argues that the district court improperly declined to abstain from deciding this case. Abstention in some instances may be appropriate. See Burdick v. Takushi, 846 F.2d 587, 588 (9th Cir.1988) (abstention is warranted when proper resolution of the state law question at issue is uncertain; a definitive ruling on the state issue potentially obviates the need for constitutional adjudication by the federal courts; the complaint touches upon a sensitive area of social policy). However, abstention from exercising federal jurisdiction is the exception. See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 1244, 47 L.Ed.2d 483 (1976) ("The doctrine of abstention, under which a District Court may decline to exercise or postpone the exercise of its jurisdiction, is an extraordinary and narrow exception to the duty of a District Court to adjudicate a controversy properly before it.”) (quotation omitted). Here, there appears to be no likelihood of a different result under the state constitution’s establishment clause. See supra note 4; see also Cammack, 673 F.Supp. at 1528-29 (finding no likelihood of a different result).


. There is no distinction between "defendants” or “plaintiffs" for the purposes of becoming "appellants” before this court.


. Even if we were to read the notice of appeal more narrowly, the designation of “Nell A. Cam-mack” in the caption would be sufficient to preserve her appeal. See National Center for Immigrants' Rights, Inc., 892 F.2d at 816 n. 2.


. In Grove v. Mead School District No. 354, 753 F.2d 1528 (9th Cir.), cert. denied, 474 U.S. 826, 106 S.Ct. 85, 88 L.Ed.2d 70 (1985), an establishment clause case, we observed that the United States Supreme Court had at least recognized different rules regarding federal, state, and municipal taxpayer standing in various settings. See id. at 1532. We did not take that opportunity to compare the Doremus requirement of a pocketbook injury for state taxpayer standing and the Frothingham requirement of a municipal expenditure for municipal taxpayer standing. Id.


. In this portion of the opinion, which was otherwise written for an unanimous eight-justice Court, Justice Kennedy was able to garner only four votes; the other four justices expressly disavowed Justice Kennedy's discussion of the injury aspect of state taxpayer standing. See 109 S.Ct. at 2053-54 (Brennan, J., concurring). In Bell v. City of Kellogg, 922 F.2d 1418 (9th Cir.1991), we implied some sympathy toward Justice Kennedy’s views. See id. at 1423 (citing Justice Kennedy’s opinion for state taxpayer standing principles). However, we also made clear that Hoohuli remained the controlling circuit precedent. See id. (citing Hoohuli). Bell should not be interpreted as altering the law of this circuit on state taxpayer standing.


. Our conclusion renders consideration of other possible bases for standing — the denial of access to state facilities and services, some plaintiffs’ status as public employees — unnecessary.


. Although the Lynch Court insisted that it was not confined to the Lemon test in analyzing establishment clause cases, see 465 U.S. at 679, 104 S.Ct. at 1362, in fact in only one such case over the past twenty years has the Court failed to apply it: Marsh v. Chambers. See also Larson v. Valente, 456 U.S. 228, 252-55, 102 S.Ct. 1673, 1687-89, 72 L.Ed.2d 33 (1982) (applying one prong of Lemon test after stating that its application "is not necessary to the disposition of the case before us”).


. The dissent criticizes our reliance upon Kendrick in discerning the correct formulation of this prong of the Lemon test. Kendrick is both the most recent Supreme Court establishment clause case examining the purpose prong, and the only case since Lynch which addressed competing secular and sectarian purposes. Nowhere in Kendrick is there even a hint that the Court was searching for a primary purpose.
When, in contrast to the situation which we face here, only one legislative purpose animates a governmental act, then it is sound to evaluate such "actual” purpose. In the cases cited by the dissent to justify an “actual" purpose analysis, the Court was faced with no legitimate secular purpose whatsoever, and understandably focused upon the legislature’s one "actual" purpose. See Edwards, 482 U.S. at 585-89, 107 S.Ct. at 2578-81; Wallace, 472 U.S. at 56-60, 105 S.Ct. at 2489-92; Stone v. Graham, 449 U.S. 39, 41, 101 S.Ct. 192, 193-94, 66 L.Ed.2d 199 (1980) (per curiam).


. The dissent’s fear that our formulation of the purpose test "effectively gut[s] this prong,” see Dissent at 783, is misplaced. The dissent worries that a creche or star of David could be installed on government buildings for the legitimate, secular purpose of aesthetics, and thus presumably would survive the first Lemon prong. This is no objection to the Kendrick formulation of the purpose prong. For one thing, even under the dissent’s version of the *775test, if aesthetics were the "primary” purpose behind the legislature’s actions, the display would pass the dissent’s test as well. More to the point, the display would almost certainly fall on the second, “effects” prong of the Lemon test, described below. See County of Allegheny, 109 S.Ct. at 3103-05, 3112-15 (determining constitutionality of creche and menorah displays on "effects” prong). A three-pronged test need not be recrafted simply because one may hypothesize an unconstitutional act which survives one of the prongs.


. Although the earlier bills did not become law, their legislative history is relevant as the history of the 1941 bill which enacted Good Friday as a legal holiday. See Edwards, 482 U.S. at 594, 107 S.Ct. at 2583.


. This and the cases which are discussed below make clear that "accommodation" is not a principle limited to "burdens on the free exercise of religion," despite Justice Blackmun’s remark suggesting the contrary in County of Allegheny. See 109 S.Ct. at 3105 n. 51. The County of Allegheny footnote does not purport to describe the outer limits of permissible accommodation.


. The potential effect on business of a Good Friday holiday was very much on the legislature's mind in considering establishment of the holiday. See Haw.H.Stand.Comm.Rep. No. 254 (H. Bill No. 39), reprinted in 1939 Haw.H.J. 890 (noting that some believed that too many holidays had a detrimental impact on business, but that many businesses were releasing employees to attend Good Friday services anyway).


. In Zorach, the Court upheld a program under which public school students who wished to partake in religious instruction were released from class, for a limited time, to do so, although students who did not receive such instruction were required to remain at their public school. See 343 U.S. at 308-09, 72 S.Ct. at 681-82. No classroom studies were conducted for the remaining students during the release time period. Id. at 309, 72 S.Ct. at 681-82. Thus, it does not appear necessary to the constitutionality of a program under the establishment clause that the program impact adherents and nonadher-ents equally.


. Nor are we persuaded by the reasoning of the Connecticut Supreme Court in Griswold Inn, Inc. v. Connecticut, 183 Conn. 552, 441 A.2d 16 (1981). Although the court found that excessive entanglement existed because Good Friday’s actual date is determined by ecclesiastical calendars, the court also was faced with a significant additional wrinkle. In the challenged statute, Connecticut had banned the sale of liquor on Good Friday only. Thus, the state was forced to monitor alcohol sales on Good Friday and, in effect, "enforce observance of a religious holiday” by liquor licensees. 441 A.2d at 22. There is no such entanglement in Hawaii's simple closure of state offices.


. We do not accept the contention that the observation of "Good Friday" in the Western Christian world has become "secularized” in the same manner as Thanksgiving and Christmas celebrations have become in this country. Rather, we do not regard the distinction as constitutionally significant. What the Lemon test requires is that we inquire into the purpose and effect of Hawaii’s recognition of this holiday. Hawaii’s recognition of Good Friday as a public holiday, we conclude, is sufficiently focused toward its secular purpose and, after 50 years, has resulted in secular effects such that an objective observer, "acquainted with the text, legislative history, and implementation of the statute,” Wallace, 472 U.S. at 76, 105 S.Ct. at 2500 (O’Connor, J., concurring), would not consider the day's recognition an endorsement of religion. See Comment, Endorsing the Supreme Court’s Decision to Endorse Endorsement, 24 Colum.J.L. & Soc.Probs. 1, 17-18 (1990) (noting that the passage of time dulls any message of endorsement because of the significance of a change in status quo; "when a reasonable observer judges a government action, the tradition or novelty of the act is central to his or her analysis"); see also Walz, 397 U.S. at 677-78, 90 S.Ct. at 1415-16 (stressing significance of long history of tax exemptions for religious organizations in weighing their constitutionality). The dissent’s preoccupation with the differences between Christmas and Thanksgiving on the one hand, and Good Friday on the other, inevitably succumbs to tautology.